Citation Nr: 1644634	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  16-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force from March 1969 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO denied the Veteran's service connection claims for bilateral hearing loss, PTSD, and depression.  The Veteran disagreed with that decision and perfected this appeal.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Veteran's service connection claim has been expanded to include all diagnosed psychiatric disorders, specifically unspecified mild neurocognitive disorder.

The issue of service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran's bilateral hearing loss disability is not related to his active service and did not become manifest to a degree of at least 10 percent within one year of separation from service.  

2. The VA psychologist confirmed that the Veteran's claimed stressors were related to his fear of hostile military activity and were adequate to support a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The bilateral sensorineural hearing loss was not incurred in or aggravated by service and may not have been presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims for PTSD and a bilateral hearing loss disability were filed as fully developed claims (FDC).  Under this framework, a claim is submitted in a "fully developed" status, which limits the need for further development of the claim by VA.  When filing a FDC, a veteran submits all evidence relevant to his or her claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  In this case, the FDC form included notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the respective duties of the Veteran and VA for obtaining evidence.  The form notice also provided information on how VA assigns disability ratings and effective dates.  See id.  Thus the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  The VA has obtained the Veteran's service treatment records, post-service treatment records and lay statements of argument.  In addition, the VA provided relevant VA examinations in February 2016 and April 2016.  As will be discussed further, the assessments of record include a review of the Veteran's service and post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  As such, the Board finds that the VA examinations are adequate to make a determination on the claims being decided at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has identified no outstanding evidence that could be obtained to substantiate his claims, and the Board is unaware of any such outstanding evidence. Given the above, no further action related to the duties to notify and assist is required with respect to the claims being decided.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the central nervous system are among the diseases for which the presumption and continuity of symptomatology may be applied.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Bilateral Hearing Loss

The Veteran avers that he currently has a bilateral hearing loss disability that stems from his period of service.  

The record demonstrates that the Veteran currently has a bilateral hearing loss disability.  See VA Examination dated April 2016.  In addition, the Veteran worked as an airplane mechanic during service, and was frequently exposed to jet engine noise.  See Service Treatment Records dated November 4, 1969 and February 4, 1971.  As the evidence demonstrates that the Veteran has a current disability and in-service noise exposure, the outcome of this issue turns on whether there is a competent and credible link between the Veteran's current hearing loss disability hand his period of service.  For the reasons that follow, the Board finds that service connection is not warranted for the Veteran's bilateral hearing loss disability.  

During service, the Veteran was afforded several audiograms; all audiograms demonstrated normal hearing.  Upon discharge, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
10
5
5
5

See Separation Report of Medical Examination dated 1972.  

The Veteran was afforded a VA examination in April 2016 in relation to his claim.  At that time, the examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's hearing loss was less likely than not caused by or a result of in-service noise exposure.  In so finding, the examiner noted that while in service, the Veteran did not have a significant threshold shift beyond normal measurement variability.  The examiner cited medical studies from the Institute of Medicine for the contention that delayed onset hearing loss due to noise exposure is unlikely to occur.  See VA Examination dated April 30, 2016.

After careful review of all the evidence of record, the Board finds that service connection for a bilateral hearing loss disability is not warranted.  While the evidence of record has established a current bilateral hearing loss disability, the competent evidence of record does not show a nexus between the Veteran's disability and his period of active service.  Rather, the most probative evidence of record, the 2016 VA examination, states that based on medical research, delayed onset of hearing loss due to noise exposure is unlikely.  Such an opinion was rendered after review of the Veteran's service and post-service history and is based primarily on medical research and principles.  Thus, service connection for a bilateral hearing loss disability is not warranted on a direct basis. 

Furthermore, entitlement to service connection is not warranted on a presumptive basis because the evidence does not demonstrate that the Veteran's hearing loss disability was manifest to at least a 10 percent degree within one year of separation from active service.  

The Board has considered the Veteran's contentions.  To the extent that the Veteran contends that his current hearing loss disability is related to his in-service noise exposure, the Veteran is competent to report that he experience noise exposure in service.  However, as a lay person, the Veteran is not competent to attribute his current bilateral hearing loss disability to such exposure, as this is a medical question, and he has not stated that a competent medical professional has made such attribution.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the April 2016 VA negative opinion to be the most probative competent evidence of record addressing whether the Veteran's current hearing loss disability is related to in-service noise exposure.  

Additionally, the Veteran alleges that he has manifested hearing loss ever since service.  This recollection, however, is not substantiated by any evidence of record.  To the contrary, his service treatment records reflect normal hearing acuity as measured by audiometric testing.  See Hensley, supra.  His separation examination also reflected normal hearing, and the VA examiner interpreted the audiometric data as demonstrating normal hearing during service with any significant threshold shifts.

Overall, the Veteran's current recollection of hearing loss being manifest many decades ago is not consistent with the entire evidentiary record.  The Board finds insufficient evidence of a combination of manifestations sufficient to identify the onset of hearing loss in service with sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  Additionally, the VA examiner considered the Veteran's contentions of decreased hearing acuity since service in light of the audiometric data in service and found that the Veteran had normal hearing upon separation from service.  As such, the Board finds that the Veteran's current recollection of chronic hearing loss since service is not credible.  In this respect, the Board places greater probative value on the objective audiometric data in service and the medical opinion of the VA examiner, who has greater expertise than the Veteran in interpreting the lay and medical data of record to determine whether a hearing loss is demonstrated.  

In conclusion, the Board finds that the Veteran's bilateral hearing loss disability is not related to his active service and did not become manifest to a degree of at least 10 percent within one year of separation from service.  As such, the Board concludes that a bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been so incurred and the Veteran's claim therefore must be denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

PTSD

The Veteran contends that he currently has PTSD related to a temporary duty assignment he had in Vietnam.  Specifically, the Veteran reports an incident where his base was attacked; he reports witnessing explosions and machine gunfire during the attack.  See Statement in Support of Claim for PTSD.

As a preliminary matter, the Board notes that during the appeal period, the VA attempted to obtain records to support the Veteran's contentions that he served in Vietnam.  However, the Veteran's personnel records did not demonstrate that the Veteran served in Vietnam.  See DD-214; VA Memorandum dated December 5, 2013.  

During the appeal period, the Veteran, through his representative, submitted missing portions of the Veteran's personnel record.  See Correspondence dated June 30, 2016.  The records submitted demonstrate that the Veteran was authorized for temporary military duty in Vietnam in 1971.  See Request and Authorization for Temporary Duty dated March 18, 1971.  As such, the Board concedes that the Veteran did serve in Vietnam.  

The Veteran was afforded a VA examination in February 2016.  Upon examination, the examiner diagnosed the Veteran with PTSD; symptoms included intrusive memories, nightmares about Vietnam, sleep impairment and hypervigilance.  The examiner opined that the Veteran's claimed stressor was adequate to support the PTSD diagnosis and that the Veteran's PTSD was at least as likely as not incurred in or caused by service in Vietnam.  

As the evidence demonstrates that the Veteran has a current diagnosis of PTSD, the Veteran serviced in Vietnam, and the Veteran's claimed stressors are adequate to support a PTSD diagnosis, service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(3).


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for PTSD is granted.

REMAND

The February 2016 VA examiner also diagnosed the Veteran with unspecified mild neurocognitive disorder.  The examiner stated that the disorder was "of unknown etiology."  The clinician did not specifically address whether the disorder was related to the Veteran's period of service, nor did she provide any rationale.  The grant of service connection for PTSD herein does not eliminate the possibility of service connection for another acquired psychiatric disability, to include mild neurocognitive disorder.  As such, the Board finds that an addendum opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  Attempts to obtain this information should be documented in the record.

2. Schedule the Veteran for a VA examination with a medical professional to determine the nature and etiology of the Veteran's acquired psychiatric disorder other than PTSD, to include mild neurocognitive disorder.  The electronic claims file must be reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify all current acquired psychiatric disabilities other than PTSD;
b) For all identified disabilities, it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder other than PTSD, to include mild neurocognitive disorder) had its onset in service, is related to his active service, or is caused OR aggravated by service-connected PTSD.

A detailed rationale or the opinion must be provided.  Attention is invited to lay statements dated July 2014.

3.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


